Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

DATED AS OF DECEMBER 12, 2014

 

Reference is made to the Credit Agreement, dated as of December 28, 2012, (as
supplemented, amended or otherwise modified, the “Credit Agreement”) among The
PrivateBank and Trust Company, as Collateral Agent, Administrative Agent and
Co-Lead Arranger, (“The PrivateBank”), the other financial institutions party to
the Credit Agreement (together with The PrivateBank and any additional lenders
included on Annex A hereto, the “Lenders”) and Primoris Services Corporation, a
Delaware corporation, (the “Borrower”).  Any terms not defined herein shall have
the meanings set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 2.7 of the Credit Agreement, the Borrower has
decided to incur additional indebtedness pursuant to a Revolving Facility
Increase in the amount of Fifty Million and 00/100 Dollars ($50,000,000);

 

WHEREAS, Section 2.7.1 of the Credit Agreement provides that the aggregate
principal amount of all additional Commitments added pursuant to Section 2.7
(whether or not still outstanding or in effect) shall not exceed the Incremental
Increase Amount; and

 

WHEREAS, the $50,000,000 Revolving Facility Increase is the Incremental Increase
Amount per Section 2.7 of the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Lenders
(including additional lenders as identified on Annex A hereto) have agreed to
the aforementioned Revolving Facility Increase.

 

In consideration of the mutual agreements herein contained, the Lenders and
Borrower hereto agree as follows:

 

SECTION  A.                    AMENDMENTS TO CREDIT AGREEMENT

 

Subject to the satisfaction of the conditions set forth in Section B hereof and
the accuracy of the representations and warranties set forth in Section C
hereof, the Lenders hereby agree with the Borrower to amend, effective on and as
of the date first above written, the Credit Agreement as follows:

 

1.                                      The definition of “L/C Sublimit” in
Section 1 “DEFINITIONS” is hereby deleted in its entirety and replaced with the
following definition:

 

L/C Sublimit means One Hundred Twenty-Five Million and 00/100 Dollars
($125,000,000).

 

--------------------------------------------------------------------------------


 

2.                                      The definition of “Loan Documents” in
Section 1 “DEFINITIONS” is hereby deleted in its entirety and replaced with the
following definition:

 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, the Subordination Agreements and the Intercreditor
Agreement as all such documents may be supplemented, amended or otherwise
modified from time to time and all documents, instruments and agreements
delivered in connection with the foregoing.

 

3.                                      The definition of “Revolving Commitment”
in Section 1 “DEFINITIONS” is hereby deleted in its entirety and replaced with
the following definition:

 

Revolving Commitment means One Hundred Twenty-Five Million and 00/100 Dollars
($125,000,000), as reduced from time to time pursuant to Section 6.

 

4.                                      Annex A is hereby replaced in its
entirety with the attached Annex A.

 

5.                                      Annex B is hereby replaced in its
entirety with the attached Annex B.

 

SECTION B.                       CONDITIONS OF AMENDMENT

 

B-1                            Section A of this Third Amendment shall be
effective as of the date first written above subject to the receipt by the
Collateral Agent of each of the following from the Borrower, all of which must
be satisfactory to the Lenders and their counsel in form, substance and
execution:

 

(a)                                 This Third Amendment duly executed and
delivered by each of the parties hereto;

 

(b)                                 A Counterpart of the Acknowledgement and
Consent, a form of which is attached hereto as EXHIBIT A, duly executed and
delivered by each of the Guarantors;

 

(c)                                  One original of each Note executed in
connection with the Revolving Facility Increase duly executed and delivered by
the Borrower;

 

(d)                                 Opinion of counsel to the Borrower;

 

(e)                                  Evidence as requested by the Lenders that
the representations and warranties of the Borrower made in Section C of this
Third Amendment are true and correct as of the date first written above;

 

(f)                                   Certificate of Secretary of the Borrower
certifying as to Good Standing, Articles of Incorporation, Bylaws and corporate
Resolutions approving this Third Amendment and the Notes executed in connection
with the Revolving Facility Increase;

 

(g)                                  Satisfactory Uniform Commercial Code,
pending suit and judgment, tax lien and bankruptcy search results relative to
the Borrower and each Guarantor; and

 

(h)                                 Counterpart originals or certified or other
copies of all corporate and other proceedings, pertaining directly to this Third
Amendment and all documents and instruments directly incident to this Third
Amendment as the Lenders or their counsel may reasonably request.

 

--------------------------------------------------------------------------------


 

SECTION C.                       MISCELLANEOUS

 

C-1.                         The Borrower and the Lenders hereby acknowledge and
reaffirm the following Terms and Conditions to the Revolving Facility Increase
as set forth in Section 2.7.2 of the Credit Agreement:

 

(i) no Default or Event of Default shall exist immediately prior to or after
giving effect to such Revolving Facility Increase, and, after giving effect to
such Revolving Facility Increase on a pro forma basis, the Borrower shall be in
compliance with the financial covenants set forth herein based on the financial
information most recently delivered to the Administrative Agent;

 

(ii) the terms and documentation in respect of any Revolving Facility Increase
shall be consistent with the Revolving Loans,

 

(iii) any loans made pursuant to a Revolving Facility Increase shall be incurred
by the Borrower and will be secured and guaranteed on a pari passu basis with
the other obligations of the Borrower,

 

(iv) any such Revolving Facility Increase shall have a maturity date on the
Termination Date,

 

(v) any Lenders providing such Revolving Facility Increase shall be entitled to
the same voting rights as the existing Lenders, (vi) any such Revolving Facility
Increase shall be in a minimum principal amount of (A) $5,000,000 and integral
multiples of $5,000,000 in excess thereof,

 

(vi) the proceeds of any such Revolving Facility Increase will be used for the
purposes set forth in the Credit Agreement,

 

(vii) the Borrower shall execute a promissory note in favor of any new Lender or
any existing Lender requesting a promissory note, as applicable, who provides a
Revolving Facility Increase or whose Revolving Commitment is increased, as
applicable, pursuant to the Credit Agreement, and

 

(viii) the conditions to Extensions of Credit in the Credit Agreement have been
satisfied.

 

C-2.                         The Borrower hereby represents to the Collateral
Agent, the Administrative Agent and the Lenders that, (A) no Default or Event of
Default shall exist immediately prior to or after giving effect to the Revolving
Facility Increase, and (B) after giving effect to any such Revolving Facility
Increase on a pro forma basis, the Borrower will be in compliance with the
financial covenants set forth in the Credit Agreement.

 

C-3.                         The Borrower hereby represents to the Collateral
Agent, the Administrative Agent and the Lenders that as of the date hereof, the
representations, warranties and covenants set forth in the Credit Agreement are
and shall be and remain true and correct in all material respects (except that
the financial covenants shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Lenders) and the Borrower is in full
compliance with all other terms and conditions of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

C-4.                         The Borrower hereby represents to the Collateral
Agent, the Administrative Agent and the Lenders that there are no Uniform
Commercial Code financing statements in effect with respect to the collateral of
the Borrower or any Loan Party (other than those Uniform Commercial Code
financing statements on file for the benefit of the Bank as Collateral Agent)
that secure collateral other than equipment.

 

C-5.                         The Borrower hereby represents to the Collateral
Agent, the Administrative Agent and the Lenders that there are no pending
lawsuits against the Borrower or any Loan Party that, if decided adversely
against the Borrower or any Loan Party, would not be covered by insurance.

 

C-6.                         The Borrower confirms its agreement, pursuant to
Section 15.5 of the Credit Agreement to pay promptly all reasonable expenses of
the Administrative Agent and the Lenders related to this Third Amendment and all
matters contemplated hereby, including, without limitation, all reasonable fees
and expenses of counsel to the Lenders and all expenses and fees of Corporation
Service Company.

 

C-7.                         Except as expressly provided herein, the execution,
delivery and effectiveness of this Third Amendment shall not operate as a waiver
of any right, power or remedy of any Lender nor constitute a waiver of any
provision of the Credit Agreement, any Loan Document or any other document,
instrument or agreement executed and delivered in connection with any of the
foregoing.

 

C-8.                         THIS THIRD AMENDMENT SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 

C-9.                         The Lenders hereby consent to the execution and
delivery of this Third Amendment and further agree that the Noteholders shall be
entitled to rely on the foregoing consent.

 

C-10.                  Except as waived and amended by the foregoing, no other
terms of the Credit Agreement are in any way changed by this Third Amendment and
the aforementioned documents shall continue in full force and effect in
accordance with their original terms.  This Agreement may be executed in
counterpart, and by facsimile and by the different parties on different
counterpart signature pages, which taken together, shall constitute one and the
same Agreement.

 

C-11.                  By executing this Third Amendment, the additional lenders
listed on Annex A hereto agree to the terms and conditions of the Credit
Agreement and any other Loan Documents and, as such, this Third Amendment shall
serve as a joinder agreement per Section 2.7.4 of the Credit Agreement.  The
Administrative Agent consents to the addition of the lenders as listed on Annex
A hereto.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

The parties hereto have caused this Third Amendment to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

By:

/s/ John Perisich

 

 

EVP

 

 

 

THE PRIVATEBANK AND TRUST COMPANY,

 

as Administrative Agent, Collateral Agent and as a Lender

 

 

 

By:

/s/ John M. O’Connell

 

 

Managing Director

 

 

 

THE BANK OF THE WEST,

 

as Co- Lead Arranger and as a Lender

 

 

 

By:

/s/Nabil B. Khoury

 

 

Vice President, Commercial Banking Group

 

 

 

IBERIABANK,

 

as a Lender

 

 

 

By:

/s/ Erin D. Fremin

 

 

Senior Vice President

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ Allen K. King

 

 

Senior Vice President

 

 

 

UMB BANK, n.a.

 

as a Lender

 

 

 

By:

/s/ S. Scott Heady

 

 

S.V.P.

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender

 

Revolving Commitment
Amount

 

Pro Rata Share

 

The PrivateBank and Trust Company

 

$

40,000,000

 

32

%

The Bank of the West

 

$

35,000,000

 

28

%

IBERIABANK

 

$

20,000,000

 

16

%

Branch Banking and Trust Company

 

$

15,000,000

 

12

%

UMB BANK, n.a.

 

$

15,000,000

 

12

%

TOTALS

 

$

125,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

ANNEX B

 

ADDRESSES FOR NOTICES

 

PRIMORIS SERVICES CORPORATION, as Borrower:

 

John M. Perisich

Sr. Vice President/General Counsel

26000 Commercentre Dr.

Lake Forest, CA  92630

Telephone:  (949) 454-7110

Facsimile:  (949) 595-5544

 

THE PRIVATEBANK AND TRUST COMPANY, as Administrative Agent, Issuing Lender and a
Lender:

 

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

 

120 South LaSalle Street
Chicago, Illinois 60603
Attention: John M. O’Connell
Telephone: (312) 564-1239
Facsimile:  (312) 564-6888

 

All Other Notices

 

120 South LaSalle Street

Chicago, Illinois 60603

Attention:  Brad Nelson

Telephone: (312) 564-1351

Facsimile:  (312) 564-1794

 

With a Copy to:

 

James E. Carroll

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, Illinois 60603

Telephone:  (312) 324-8445

Facsimile:  (312) 324-9445

 

--------------------------------------------------------------------------------


 

IBERIABANK, as a Lender:

 

Erin D. Fremin

Senior Vice President

Commercial Relationship Manager

NMLS # 585725

601 Poydras Street, Suite 2075

New Orleans, LA 70130

Telephone: (504) 310-7312

Facsimile: (504) 310-7307

Email:  efremin@iberiabank.com

 

With a copy to:

 

William H. Langenstein III

Chaffe McCall, LLP

1100 Poydras Street, Suite 2300

New Orleans, LA 70163

Telephone: (504) 585-7037

Facsimile: (504) 585-7075

 

THE BANK OF THE WEST, as Co-Lead Arranger and as a Lender:

 

Nabil B. Khoury

Commercial Banking Group

15165 Ventura Blvd., Ste. 220

Sherman Oaks, CA 91403

Telephone:  (818) 728-3620

Facsimile:  (818) 728-3611

Email:  nabil.khoury@bankofthewest.com

 

--------------------------------------------------------------------------------


 

UMB BANK, N.A., as a Lender:

 

S. Scott Heady

Senior Vice President

UMB Bank, n.a.

1010 Grand Boulevard

Kansas City, MO 64106

Telephone:  (816) 860-8513

Facsimile:  (816) 860-7143

Email:  scott.heady@umb.com

 

Blake Smith

Senior Vice President, Corporate Banking

UMB Bank, n.a.

1010 Grand Boulevard

Kansas City, MO 64106

Telephone:  (816) 860-7927 Direct

Facsimile:  (816) 691-6857 Fax

Email:  blake.smith@umb.com

 

BRANCH BANKING AND TRUST COMPANY, as a Lender:

 

Allen K. King

Senior Vice President, Corporate Banking

BB&T Capital Markets

2001 Ross Avenue, Suite 2700

Dallas, TX 75201

Telephone:  (214) 234-7775

Facsimile:  (214) 234-7780

Email:  akking@bbandt.com

 

Janet Wheeler

Vice President, Sales and Service Officer

Capital Markets Corporate Banking

2001 Ross Avenue, Suite 2700

Dallas, TX 75201

Telephone:  (972) 707-6775

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ACKNOWLEDGEMENT AND CONSENT

 

DATED AS OF DECEMBER             , 2014

 

Each of the undersigned, as a Loan Party, hereby acknowledges and consents to
the Third Amendment, of even date herewith, to the Credit Agreement dated as of
December 28, 2012, (as supplemented, amended or otherwise modified, the “Credit
Agreement”) among The PrivateBank and Trust Company, as Administrative Agent and
Co-Lead Arranger, the other financial institutions party to the Credit Agreement
(together with The PrivateBank, the “Lenders”) and Primoris Services
Corporation, a Delaware corporation, and hereby confirms and agrees that the
Loan Documents to which each Loan Party is a party are, and shall continue to
be, in full force and effect and are hereby confirmed and ratified in all
respects.  Each of the undersigned Loan Parties further acknowledges and
consents, per the Third Amendment and the Notes executed in connection with the
Third Amendment, to the increase of the Revolving Commitment to $125,000,000.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute this Acknowledgement and Consent as of the date first written
above.

 

 

PRIMORIS SERVICES CORPORATION

 

VADNAIS TRENCHLESS SERVICES, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ARB, INC.

 

FORCE SPECIALTY SERVICES, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ARB STRUCTURES, INC.

 

ALASKA CONTINENTAL PIPELINE, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

CARDINAL CONTRACTORS, INC.

 

ONQUEST HEATERS, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

JUNIPER ROCK CORPORATION

 

BTEX MATERIALS, LLC

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ONQUEST, INC.

 

MILLER SPRINGS MATERIALS, L.L.C.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

STELLARIS LLC

 

GML COATINGS, LLC

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

SAXON CONSTRUCTION, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ROCKFORD CORPORATION

 

Q3 CONTRACTING, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Signature Page to Acknowledgement and Consent]

 

--------------------------------------------------------------------------------